DETAILED ACTION
Claims 1-8 are pending examination in this Office action.
Claim 1 is independent.
This Office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer (US Patent Publication 2015/0135505 A1) in view of Craiovan, et al. (US Patent Publication 2015/0160648 A1).
Regarding claim 1, Royer teaches a method for throughput-optimized production of printed circuit boards  on a pick-and-place line [0028; Fig 1; shows a fitting system with fitting line 110 which includes a transport system 125 and one or more fitting machines 130], 
wherein the printed circuit boards are divided into groups known as clusters [0032, Fig 2; equipment families (clusters)], 
wherein each cluster is produced by a setup, wherein the setup is realized by changing tables that are attached to the pick-and-place line, which changing tables each have at least one feed device for holding in readiness stocks of components [0033; equipment family includes the circuit boards 120 that are assigned to a fitting line 100 for population.  In the example of Gif 2, the circuit boards 205 and 210 are assigned to the same fitting line and for a first equipment family 250], 
wherein a quantity of changing tables needed for each setup is designated as changing table set and an empty changing table set comprises changing tables whose feed devices are empty, [0029; tables 140, 145 each include a large number of feed apparatuses 150  . . . feed apparatus 150 contains a supply of components 155 of a prespecified type.  Each feed apparatus 150 may be configured to hold ready different components 155] [0054; to equipment families 250, 255, 230 in which the previously selected equipment family 250, 255, 320 is empty may be found]
wherein a setup is set up temporarily on empty changing table sets and after production of printed circuit boards is removed as a result of the picking and placing thereof [0029] [0030; If a table is not replaced during a re-equipping procedure, the table is referred to as a constant table 140. Otherwise, the table is referred to as a variable table 145. There are no other functional differences between a constant table 140 and a variable table 145], and 
wherein one of the changing table sets can only be put into production when it has been completely set up in a pre-setup region and the changing table set can then only be set up again when the production performed with the changing table set has ended and the changing table set has been removed again in the pre-setup region [0036-0038, Fig 3; equipment families are assigned to specific fitting lines based on the how the tables are equipped with components and boards necessary for the equipment family] [0053; particular components are held in readiness at prespecified tables], wherein the method comprises the following steps: 
a) recording a quantity of clusters [0057] [0042; the equipment families are determined] [0043; equipment family (cluster) 250, 255, 320 is generated], 
b) recording a number of empty changing table sets [0054, 0057; empty equipment families are determined], 	
d) recording the respective production time duration for the fabrication of a cluster on the pick-and-place line [0061; production time is determined for the fabrication of a cluster], 
e) selecting a sequence for use of the changing table sets for setting up in the pre-setup region with the aim of avoiding waiting times in production in which the same changing table sets are used for the production of printed circuit boards [0040; the fitting line is set up to form the equipment families to produce the specific printed circuit boards] [0028], 
the control apparatus is configured to optimize the assignment of a circuit board to a fitting line], 
g) carrying out the production of the printed circuit boards with the aid of the optimized sequence of clusters [0028; each of the fitting machines 130 includes one or more fitting heads 135 that pick components up from a constant table 140 or a variable table 145 and position the components at a prespecified position on the circuit board 120].
Royer does not explicitly teach c) recording the respective time duration for the creation of the setup for a cluster.
However, Craiovan teaches another system for producing specific circuit boards on a pick-and-place line [Abstract] and further teaches wherein the printed circuit boards are divided into groups known as clusters [0014; components are divided into equipment families], wherein each cluster is produced by a setup [0014; components are divided into equipment families on the fitting line during setup], wherein the setup is realized by changing tables that are attached to the pick-and-place line [0016; equipment families are distributed over the fitting lines], which changing tables each have at least one feed device for holding in readiness stocks of components [0035], 
wherein a quantity of changing tables needed for each setup is designated as changing table set and an empty changing table set comprises changing tables whose feed devices are empty [0016] [0035], 

wherein one of the changing table sets can only be put into production when it has been completely set up in a pre-setup region and the changing table set can then only be set up again when the production performed with the changing table set has ended and the changing table set has been removed again in the pre-setup region [0083], wherein the method comprises the following steps: 
c) recording the respective time duration for the creation of the setup for a cluster [0066, 0067; the following goals may be pursued . . . maximize the number of printed circuit boards produced using constant tables to reduce the conversion effort; minimize the number of equipment families on the fitting line . . .  reduce the conversion time (setup time), minimize the total production time for the printed circuit boards], 
d) recording the respective production time duration for the fabrication of a cluster on the pick-and-place line [0066; the printed circuit boards have different production times], 
e) selecting a sequence for use of the changing table sets for setting up in the pre-setup region with the aim of avoiding waiting times in production in which the same changing table sets are used for the production of printed circuit boards [0057], 
f) optimizing the sequence of the clusters taking into account the selected sequence for use of the changing table sets so that the throughput on the pick-and-place line is maximized [0066, 0067] [0017, 0043; optimization goals are specified in the solver] [0026; the criterion is optimized], 

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Royer and Craiovan.  Royer teaches a method of producing specific circuit boards using a pick and place line and using specific changing tables with preset component families to more quickly populate a printed circuit board using equipment families.  Craiovan teaches another method for allocating printed circuit boards to the fitting lines of a fitting system configured for fitting printed circuit boards with electronic components includes determining requirements for fitting each of a plurality of printed circuit boards with respective components; and allocating the printed circuit boards to fitting lines under predetermined conditions by integral linear programming.   Craiovan teaches specifically using criteria including minimizing production time or minimizing setup time in determining how to divide components into equipment families and to setup the fitting line. One of ordinary skill in the art would have motivation to use the criteria discussed in Craiovan for dividing equipment families and setting up a fitting line within the context of Royer to minimize production and setup times in the production of specific printed circuit boards.
Regarding claim 3, Royer and Craiovan teaches the method as claimed in claim 1, and Craiovan further teaches wherein the optimization of the sequence of clusters is performed with the aid of mixed integer linear optimization [0032; Linear optimization is the basis of the solution methods of (mixed) integer linear optimization] [0054; The allocation in act 235 under the predetermined specifications may be carried out using integer linear programming].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Royer and Craiovan for the same reasons as disclosed above.
Regarding claim 6, Royer and Craiovan teaches the method as claimed in claim 1, wherein a cluster with a fixed setup is divided [Royer, 0056; circuit boards 120 are fixed in assignment to an equipment family] and is introduced multiple times into the sequence of clusters [Royer, 0056; the determination of the solution by integral linear programming may be performed iteratively (the equipment families may be used iteratively or multiple times)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Royer and Craiovan for the same reasons as disclosed above.
Regarding claim 7, Royer teaches a control device for carrying out the method for throughput-optimized production of printed circuit boards on a pick-and-place line as claimed in claim 1 [0028; Fig 1; shows a fitting system with fitting line 110 which includes a transport system 125 and one or more fitting machines 130], 
wherein the printed circuit boards is divided into groups known as clusters [0032, Fig 2; equipment families (clusters)], 
	wherein each cluster is produced by a setup, wherein the setup is realized by a changing table that is attached to the pick-and-place line, which changing tables each have at least one feed device-for holding in readiness stocks of components [0033; equipment family includes the circuit boards 120 that are assigned to a fitting line 100 for population.  In the example of Gif 2, the circuit boards 205 and 210 are assigned to the same fitting line and for a first equipment family 250], 
wherein a quantity of changing tables needed for each setup is designated as changing table set and an empty changing table set comprises changing tables whose feed devices are empty [0029; tables 140, 145 each include a large number of feed apparatuses 150  . . . feed apparatus 150 contains a supply of components 155 of a prespecified type.  Each feed apparatus 150 may be configured to hold ready different components 155] [0054; to equipment families 250, 255, 230 in which the previously selected equipment family 250, 255, 320 is empty may be found],
- wherein a setup is set up temporarily on empty changing table sets and after production of printed circuit boards is removed as a result of the picking and placing thereof [0029] [0030; If a table is not replaced during a re-equipping procedure, the table is referred to as a constant table 140. Otherwise, the table is referred to as a variable table 145. There are no other functional differences between a constant table 140 and a variable table 145], and 
- wherein one of the changing table sets can only be put into production when it has been completely set up in a pre-setup region and the changing table set can then only be set up again when the production performed with the changing table set has ended and the changing table set has been removed again in the pre-setup region [0036-0038, Fig 3; equipment families are assigned to specific fitting lines based on the how the tables are equipped with components and boards necessary for the equipment family] [0053; particular components are held in readiness at prespecified tables], 
wherein the control unit comprises the following recording devices 
the equipment families are determined] [0043; equipment family (cluster) 250, 255, 320 is generated], 
b) for recording a number of empty changing table sets [0054, 0057; empty equipment families are determined], 
d) for recording the respective production time duration for the fabrication of a cluster on the pick-and-place line [0061; production time is determined for the fabrication of a cluster], 
e) for selecting a sequence for use of the changing table sets for setting up in the pre-setup region with the aim of avoiding waiting times in production in which the same changing table sets are used for the production of printed circuit boards [0040; the fitting line is set up to form the equipment families to produce the specific printed circuit boards] [0028], and 
f) an optimizer for optimizing the sequence of the clusters taking into account the selected sequence for use of the changing table sets so that the throughput on the pick-and-place line is maximized  [0042, Fig 4] [0031; the control apparatus is configured to optimize the assignment of a circuit board to a fitting line], as well as
g) a producer for carrying out the production of the printed circuit boards with the aid of the optimized sequence of clusters  [0028; each of the fitting machines 130 includes one or more fitting heads 135 that pick components up from a constant table 140 or a variable table 145 and position the components at a prespecified position on the circuit board 120].
Royer does not explicitly teach c) recording the respective time duration for the creation of the setup for a cluster.
However, Craiovan teaches another system for producing specific circuit boards on a pick-and-place line [Abstract] and further teaches wherein the printed circuit boards are divided into groups known as clusters [0014; components are divided into equipment families], wherein components are divided into equipment families on the fitting line during setup], wherein the setup is realized by changing tables that are attached to the pick-and-place line [0016; equipment families are distributed over the fitting lines], which changing tables each have at least one feed device for holding in readiness stocks of components [0035],  
wherein a quantity of changing tables needed for each setup is designated as changing table set and an empty changing table set comprises changing tables whose feed devices are empty [0016] [0035], 
wherein a setup is set up temporarily on empty changing table sets and after production of printed circuit boards is removed as a result of the picking and placing thereof [0035], and 
wherein one of the changing table sets can only be put into production when it has been completely set up in a pre-setup region and the changing table set can then only be set up again when the production performed with the changing table set has ended and the changing table set has been removed again in the pre-setup region [0083], wherein the method comprises the following steps: 
c) recording the respective time duration for the creation of the setup for a cluster [0066, 0067; the following goals may be pursued . . . maximize the number of printed circuit boards produced using constant tables to reduce the conversion effort; minimize the number of equipment families on the fitting line . . .  reduce the conversion time (setup time), minimize the total production time for the printed circuit boards], 
d) recording the respective production time duration for the fabrication of a cluster on the pick-and-place line [0066; the printed circuit boards have different production times], 

f) optimizing the sequence of the clusters taking into account the selected sequence for use of the changing table sets so that the throughput on the pick-and-place line is maximized [0066, 0067] [0017, 0043; optimization goals are specified in the solver] [0026; the criterion is optimized], 
g) carrying out the production of the printed circuit boards with the aid of the optimized sequence of clusters [0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Royer and Craiovan for the same reasons as disclosed above.
Regarding claim 8, Royer in view of Craiovan teaches a computer program product, and Royer further teaches comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method with program code means for carrying out the method as claim in claim 1, when it is running on a control device as claimed in claim 1 or is stored on a computer-readable medium [Claim 9].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Royer and Craiovan for the same reasons as disclosed above.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Royer (US Patent Publication 2015/0135505 A1) in view of Craiovan, et al. (US Patent Publication 2015/0160648 A1) and further in view of Pfaffinger, et al. (US Patent Publication 2015/0296671 A1).
the setup may be a fixed arrangement] [Fig 59], wherein a second type corresponds to a variant setup (V1, V2, V3, V4, V5) that is varied according to the preceding claims and at least one changing table set is provided for the variant setups and wherein each cluster is fabricated with a setup of a predefinable type of the said types  [0876; The component, out of components A2 to A4, B2, C2, D2, E2, and F2, that has the lowest number of components to be mounted is selected and combined with other components. In the illustrated example, F2 has the lowest number (one) of components to be mounted and so is combined with F1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pfaffinger with Royer and Craiovan.  Royer and Craiovan collectively teach a method of producing specific circuit boards using a pick and place line and using specific changing tables with preset component families to more quickly populate a printed circuit board using equipment families using allocation criteria to optimize setup and production times for the printed circuit boards.  Pfaffinger teaches a component placement line for populating circuit boards with components includes fixed equipment including a number of component types that remain unchanged over the planning horizon (such that they may be placed in reusable equipment families).  Pfaffinger further teaches using both fixed setups and variant setups during production of printed circuit boards.  One of ordinary skill in the art would have motivation to use both fixed and variant setups during production of printed circuit boards in the context of Royer and Craiovan to minimize the setup and production time of printed circuit boards (using fixed setups) while also increasing the flexibility of design of printed circuit board (using variant setups).
Regarding claim 5, Royer in view of Craiovan teaches the method as claimed in claim 1, and Pfaffinger further teaches wherein in addition, refitting times are recorded and taken into account for the optimization, which refitting times occur due to the changing of the changing table sets on transition from one setup to another setup [0010; refitting times are shortened or reduced] [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Pfaffinger with Royer and Craiovan for the same reasons as disclosed above.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specifically, the most relevant prior art does not include wherein furthermore the following steps are carried out:  recording one or more earliest possible time points for the beginning of the use of a changing table set, recording an earliest possible time point for the beginning of production recording an earliest possible time point for the beginning of setting up in the pre-setup region, and optimizing the said sequence of clusters taking into account the recorded earliest time points.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maenishi, et al (US Patent Publication 2004/0073322 A1), teaches another system for optimize the order of component mounting [0013, 0317, 0415].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        21 October 2021